As filed with the Securities and Exchange Commission on August 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7363 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 Muzinich Credit Opportunities Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Muzinich High Income Floating Rate Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Muzinich U.S. High Yield Corporate Bond Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Elaine E. Richards Elaine E. Richards President Date 8/25/14 * Print the name and title of each signing officer under his or her signature.
